 


 HR 1412 ENR: Department of Veterans Affairs Expiring Authorities Act of 2013
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 1412 
 
AN ACT 
To amend title 38, United States Code, to extend certain expiring authorities affecting veterans and their families, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Department of Veterans Affairs Expiring Authorities Act of 2013. 
2.Extensions of expiring authorities affecting veterans and their families 
(a)Extension of authority To provide monthly assistance allowance to veterans with disability invited by United States Olympic Committee 
(1)In generalSection 322(d)(4) of title 38, United States Code, is amended by inserting and $500,000 for the period beginning October 1, 2013, and ending December 31, 2013 after 2013. 
(2)Technical correctionSection 322 of such title is amended by striking United States Paralympics, Inc., each place it appears and inserting United States Olympic Committee. 
(b)Extension of authority To provide assistance for United States Olympic Committee 
(1)In generalSection 521A of such title is amended— 
(A)in subsection (g), by inserting and $2,000,000 for the period beginning October 1, 2013, and ending December 31, 2013 after 2013; and 
(B)in subsection (l), by striking The Secretary may only provide assistance under this section during fiscal years 2010 through 2013. and inserting The Secretary may not provide assistance under this section after December 31, 2013.. 
(2)Technical correctionSuch section is further amended— 
(A)except in subsection (d)(4), by striking United States Paralympics, Inc., each place it appears and inserting United States Olympic Committee; 
(B)in subsection (d)(4), by striking United States Paralympics, Inc. and inserting United States Olympic Committee; and 
(C)by adding at the end the following new subsection: 
 
(m)Applicability to commonwealths and territories of United StatesThe provisions of this section and section 322 of this title shall apply with respect to the following in the same manner and to the same degree as the United States Olympic Committee: 
(1)The American Samoa National Olympic Committee. 
(2)Guam National Olympic Committee. 
(3)Comité Olímpico de Puerto Rico. 
(4)Such entities as the Secretary considers appropriate to represent the interests of the Northern Mariana Islands and the United States Virgin Islands under this section and section 322 of this title.. 
(3)Clerical amendmentThe table of sections at the beginning of chapter 5 of such title is amended by striking the item relating to section 521A and inserting the following new item: 
 
 
521A. Assistance for United States Olympic Committee.. 
(c)Extension of authority for collection of copayments for hospital care and nursing home careSection 1710(f)(2)(B) of such title is amended by striking September 30, 2013 and inserting September 30, 2014. 
(d)Extension of authority for recovery from third parties of cost of care and services furnished to veterans with health-plan contracts for non-service-connected disabilitySection 1729(a)(2)(E) of such title is amended by striking October 1, 2013 and inserting October 1, 2014. 
(e)Extensions of authorities affecting homeless veterans 
(1)Homeless veterans reintegration programsSection 2021(e)(1)(F) of such title is amended by striking 2013 and inserting 2014. 
(2)Referral and counseling services: veterans at risk of homelessness who are transitioning from certain institutionsSection 2023(d) of such title is amended— 
(A)by inserting to enter into a contract before to provide; and 
(B)by striking September 30, 2013 and inserting September 30, 2014. 
(f)Extension of previously fully-funded authorities affecting homeless veterans 
(1)Comprehensive service programsSection 2013 of such title is amended by striking paragraph (6) and inserting the following new paragraphs: 
 
(6)$250,000,000 for fiscal year 2014. 
(7)$150,000,000 for fiscal year 2015 and each subsequent fiscal year.. 
(2)Financial assistance for supportive services for very low-income veteran families in permanent housingSection 2044(e)(1)(E) of such title is amended by striking for fiscal year 2013 and inserting for each of fiscal years 2013 and 2014. 
(3)Grant program for homeless veterans with special needsSection 2061(d)(1) of such title is amended by striking through 2013 and inserting through 2014. 
(g)Extension of temporary expansion of eligibility for specially adapted housing assistance for certain veterans with disabilities causing difficulty with ambulatingSection 2101(a)(4) of such title is amended— 
(1)by striking The Secretary's and inserting (A) Except as provided in subparagraph (B), the Secretary's; 
(2)in subparagraph (A), as designated by paragraph (1), by striking September 30, 2013 and inserting September 30, 2014; and 
(3)by adding at the end the following new subparagraph: 
 
(B)In fiscal year 2014, the Secretary may not approve more than 30 applications for assistance under paragraph (1) for disabled veterans described in paragraph (2)(A)(ii).. 
(h)Extension of authority To calculate net value of real property securing defaulted loan for purposes of liquidationSection 3732(c)(11) of such title is amended by striking October 1, 2013 and inserting October 1, 2014. 
(i)Extension of pilot program on assistance for child care for certain veterans receiving health careSection 205 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 38 U.S.C. 1710 note) is amended— 
(1)in subsection (e), by striking 2-year and inserting 3-year; and 
(2)in subsection (h), by striking and 2011 and inserting and 2014. 
3.Reauthorization of use of national directory of new hires for income verification purposes for certain veterans benefits 
(a)Secretary of Health and Human ServicesSection 453(j)(11) of the Social Security Act (42 U.S.C. 653(j)(11)) is amended by striking subparagraph (G) and inserting the following new subparagraph (G): 
 
(G)Expiration of authorityThe authority under this paragraph shall be in effect as follows: 
(i)During the period beginning on December 26, 2007, and ending on November 18, 2011. 
(ii)During the period beginning on the date of the enactment of the Department of Veterans Affairs Expiring Authorities Act of 2013 and ending 180 days after that date.. 
(b)Secretary of Veterans AffairsSection 5317A of title 38, United States Code, is amended by striking subsection (d) and inserting the following new subsection (d): 
 
(d)Expiration of authorityThe authority under this section shall be in effect as follows: 
(1)During the period beginning on December 26, 2007, and ending on November 18, 2011. 
(2)During the period beginning on the date of the enactment of the Department of Veterans Affairs Expiring Authorities Act of 2013 and ending 180 days after that date.. 
4.Effective date and ratification 
(a)Effective dateThis Act shall take effect on October 1, 2013, except that Section 2 (a) shall take effect on September 30, 2013. 
(b)RatificationIf this Act is not enacted on or before September 30, 2013, any actions undertaken by the Department of Veterans Affairs under the authorities extended by this Act during the period beginning on such date and ending on the date of the enactment of this Act shall be deemed ratified. 
5.Scoring of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go-Act of 2010 shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
